NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1714-19

VALENTINA TARTIVITA,

          Plaintiff-Respondent,

v.

BOROUGH OF UNION BEACH,

     Defendant-Appellant.
____________________________

                   Argued February 3, 2021 – Decided May 6, 2021

                   Before Judges Sumners and Mitterhoff.

                   On appeal from the Tax Court of New Jersey, Docket
                   No. 007705-2018.

                   Martin Allen argued the cause for appellant
                   (DiFrancesco, Bateman, attorneys; Martin Allen, of
                   counsel; Kevin A. McDonald and Wesley E. Buirkle,
                   on the briefs).

                   Paul Tannenbaum argued the cause for respondent
                   (Zipp & Tannenbaum, LLC, attorneys; Peter J. Zipp
                   and Paul Tannenbaum, of counsel and on the brief;
                   Joseph G. Buro, on the brief).

PER CURIAM
      Defendant Borough of Union Beach (Borough) appeals the December 9,

2019 Tax Court judgment reversing the Monmouth County Board of Taxation's

$196,700 assessment for the 2018 tax year––an approximately forty-six percent

increase from the 2017 tax assessment of $135,000––regarding plaintiff

Valentina Tartivita's residence (the property). The Tax Court concluded that

based on the Freeze Act, N.J.S.A. 54:51A-8 and N.J.S.A. 54:3-26, the property's

tax assessment for 2017 should remain the same for 2018, because "the Borough

[did] not overcome its burden to prove that the Freeze Act relief [did] not comply

. . . ." The Tax Court emphasized that the Borough failed perform an annual

reassessment of every Borough property under the Real Property Assessment

Demonstration Program (ADP) law, N.J.S.A. 54:1-101 to -106. We affirm

substantially for the reasons set forth in Tax Court Judge Mala Sundar's cogent

written decision. Tartivita v. Borough of Union Beach, 31 N.J. Tax 335, 339

(Tax 2019). We add only the following comments.

      In reviewing a Tax Court judgment, "[w]e recognize the expertise of the

[judge] in this 'specialized and complex area.'" Advance Hous., Inc. v. Twp. of

Teaneck, 215 N.J. 549, 566 (2013) (quoting Metromedia, Inc. v. Dir., Div. of

Tax'n, 97 N.J. 313, 327 (1984)). Judge Sundar's factual findings "are supported

by substantial credible evidence with due regard to [her] expertise." Yilmaz,

                                                                            A-1714-19
                                        2
Inc. v. Dir., Div. of Tax'n, 390 N.J. Super. 435, 443 (App. Div. 2007) (quoting

First Republic Corp. of Am. v. Borough of E. Newark, 17 N.J. Tax 531 (App.

Div. 1998)). Based upon our de novo review of the judge's legal conclusions,

we find no error. See United Parcel Serv. Gen. Servs. Co. v. Dir., Div. of Tax'n,

430 N.J. Super. 1, 8 (App. Div. 2013).

      The Borough's contention that its ADP reassessment constituted a

complete reassessment to preclude the property from the Freeze Act's protection

is not supported by the record. Under the ADP reassessment, only twenty

percent of the total line items (properties) were thoroughly inspected by the tax

assessor, and of the total line items, many had a less than one percent tax

assessment change, either positively or negatively. This is not "a significant

difference in the aggregate assessed valuation of that taxing district from one

year to a following year, other than that caused by inclusion of added

assessments or other new construction," to qualify as a complete assessment to

circumvent the Freeze Act and to increase the property's tax assessment for the

2018 tax year. Ennis v. Alexandria Twp. (Hunterdon County), 13 N.J. Tax 423,

426-27 (Tax 1993) (quoting Handbook for New Jersey Assessors, §801.13 (3d

ed. 1989)); see also Appeal of Kents 2124 Atlantic Ave., Inc., 34 N.J. 21, 28

(1961) ("[N]othing short of complete revaluation, parcel by parcel, plus


                                                                           A-1714-19
                                         3
appropriate measures to keep the rolls current can achieve equality."). The

Borough has not carried its burden of proof to demonstrate that the Freeze Act

does not apply here. See Clearview Gardens Assocs. v. Parsippany-Troy Hills

Twp., 196 N.J. Super. 323, 330 (App. Div. 1984).

      We also reject the Borough's contention that the application of the Freeze

Act to Tartivita's 2018 tax assessment violates the Uniformity Clause of the New

Jersey Constitution. Although the issue was not raised before the Tax Court, we

will consider it because it "concern[s] [a] matter[] of great public interest."

Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973) (quoting Reynolds

Offset Co., Inc. v. Summer, 58 N.J. Super. 542, 548 (App. Div. 1959)).

      The Uniformity Clause of our constitution provides:

            Property shall be assessed for taxation under general
            laws and by uniform rules. All real property assessed
            and taxed locally or by the State for allotment and
            payment to taxing districts shall be assessed according
            to the same standard of value, except as otherwise
            permitted herein, and such real property shall be taxed
            at the general tax rate of the taxing district in which [it]
            is situated, for the use of such taxing district.

            [N.J. Const. art. VIII, § 1, ¶ 1(a).]

The Borough's reliance on Regent Care Ctr., Inc. v. Hackensack City, 362 N.J.

Super. 403, 415 (App. Div. 2003), to overturn the Tax Court's judgment is

misplaced. There, we recognized that the uniformity clause is to "mandate

                                                                           A-1714-19
                                         4
equality of treatment and burden," thus "[p]eriodic revaluations or

reassessments are feasible and are necessary to maintain uniform and non -

discriminatory assessments." Ibid. (citations omitted).

      Keeping the property's tax assessment static in 2018, due to the Freeze

Act, would have been superseded had the Borough conducted a complete

reassessment to establish a substantial and meaningful change in the property's

value between tax years 2017 and 2018. The Borough has therefore made no

showing that the Freeze Act violated the uniformity clause. See Bell v. Twp. of

Stafford, 110 N.J. 384, 394 (1988) ("[O]rdinarily legislative enactments are

presumed to be valid and the burden to prove invalidity is a heavy one."). There

is no indication that the property was given unequal treatment. The Borough

has not shown that freezing the property's assessment at the 2017 tax assessment

for 2018, is any different than finding that a property's value has not changed

from year to year; thus, no violation of the uniformity clause occurred.

      Affirmed.




                                                                           A-1714-19
                                       5